Citation Nr: 0832236	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.  

2.  Entitlement to an initial compensable rating for 
postoperative residuals of a right inguinal herniorrhaphy.

3.  Entitlement to an initial compensable rating, prior to 
November 13, 2006, for postoperative residuals of a 
septoplasty and a rating higher than 10 percent from that 
date onwards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to December 
1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board issued a decision in July 2007 denying a claim for 
a 10 percent rating based on multiple noncompensable service-
connected disabilities.  38 C.F.R. § 3.324 (2007).  The Board 
remanded the remaining claims at issue, for service 
connection for hepatitis A and for higher ratings for the 
postoperative residuals of a herniorrhaphy and septoplasty, 
for further development and consideration.  The remand was 
via the Appeals Management Center (AMC).  The AMC has since 
continued to deny these remaining claims, and they are again 
before the Board for further appellate review.




FINDINGS OF FACT

1.  The veteran does not have current disability from 
hepatitis A.  

2.  The evidence shows the veteran has a painful scar as a 
residual of his hernia surgery (herniorrhaphy).

3.  Prior to November 13, 2006, the evidence does not show 
the veteran had a 50 percent obstruction on both sides of his 
nasal passage or a complete obstruction on one side.

4.  Since November 13, 2006, the veteran has had the highest 
available disability evaluation - 10 percent, for the 
postoperative residuals of his septoplasty.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis A due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

2.  A 10 percent rating is granted, retroactively effective 
from September 17, 2007, for a painful scar as a residual of 
the right inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 4.118, 
Diagnostic Codes (DCs) 7338 and 7804 (2007).

3.  The criteria are not met for an initial compensable 
rating, prior to November 13, 2006, for the postoperative 
residuals of the septoplasty.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6502 
(2007).

4.  The criteria also are not met for a rating higher than 10 
percent for this septoplasty disability since November 13, 
2006, including on an extra-schedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.97, DC 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in February 2002, sent before initially adjudicating the 
veteran's claims, the RO advised him of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Issuing those February 2002 VCAA notice letters prior to 
initially adjudicating the veteran's claims in May 2002 was 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

In more recent June 2006, September 2006, March 2007, and 
September 2007 letters, the veteran also was informed of the 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing him that additional VCAA notice, the RO 
and AMC have readjudicated his claims in the March and 
November 2007 supplemental statements of the case (SSOCs).  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations to determine the etiology and 
severity of the conditions at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See, too, Caffrey v. 
Derwinski, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with its June 2006 and July 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  



Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  Here, the veteran was diagnosed with and 
treated for hepatitis A while in the military.  However, 
he does not have a current diagnosis of this condition or, 
more to the point, any medical evidence suggesting he has 
current disability from it.  In October 2006, he had a normal 
complete blood count (CBC) and comprehensive metabolic 
profile (including bilirubin and liver enzymes).  He tested 
negative for the hepatitis C antibody, hepatitis B surface 
antigen, and hepatitis A antibody.  In September 2007, he had 
a VA examination and the examiner cited the results of these 
tests in concluding the veteran does not currently have any 
residuals of infectious hepatitis.  This examiner reiterated 
that the veteran's liver function tests were all normal and 
that the tests indicated no recent exposure to hepatitis 
viruses.  VA compensation benefits may only be awarded to an 
applicant who has a disability existing on the date of the 
current application, and not for past disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997).  So the mere fact that the veteran had hepatitis 
A while in the military is insufficient, in and of itself, 
to sustain his claim in the absence of any resulting chronic 
(meaning permanent) disability.

The veteran has submitted statements from his family wherein 
they describe fatigue and a yellowing of his skin and eyes.  
His family attributed these symptoms to hepatitis.  Their lay 
observations, however, are insufficient to establish the 
required current diagnosis of hepatitis A (or for that matter 
the B or C variants, too), and a medical professional has not 
used these lay statements to diagnose the veteran with 
hepatitis.  Jandreau 492 F.3d at 1372.  Consequently, as the 
veteran has no current disability from hepatitis A, his claim 
cannot be granted.  



Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Postoperative Residuals of the Right Inguinal Hernia Repair

The veteran asserts that he is entitled to a higher rating 
for this disability, currently rated at the noncompensable 
level (0 percent) under DC 7338.  38 C.F.R. § 4.114.  

Under DC 7338, a noncompensable rating is warranted when the 
hernia is small, reducible, or without true hernia 
protrusion.  A noncompensable rating is also warranted when 
the hernia is not operated upon, but is remediable.  A higher 
10 percent rating is warranted when the hernia is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  Id.  

The veteran had a VA digestive conditions examination in 
January 2002.  The report shows he had undergone hernia 
repair surgery many years earlier, in 1960.  Since that time, 
he reportedly had experienced only minimal symptoms.  He said 
that he occasionally felt as though he had pulled a muscle in 
his right groin, especially after doing a great deal of work 
like lifting.  He complained of no other symptoms.  Upon 
examination, his abdomen did not show any signs of a 
recurrent hernia or a ventral hernia.  The diagnosis was well 
healed hernia repair.  

During his July 2003 RO hearing, the veteran testified that 
his physician had not recommended another hernia repair 
surgery.  He also stated that he did not wear a truss for his 
hernia, or have any additional surgeries to repair it after 
the repair procedure in 1960.  He said he felt a pulling 
sensation when he squatted or knelt.  He also said that he 
seldom experienced pain.  

In October 2006, the veteran had a VA genitourinary 
examination.  He complained of a pulling sensation at the 
site of the incision when lifting heavy objects, kneeling, or 
squatting.  He denied pain at the location of his hernia.  
Upon examination, his bowel sounds were normal and his 
abdomen exam was completely negative; there was no active 
inguinal hernia found, and his scar from the hernia repair 
was well healed.  He was diagnosed with right lower quadrant 
pulling sensation as a residual of the right inguinal hernia 
repair.  The examiner concluded this sensation was secondary 
to the scarring from the surgery and was minimally impairing 
in the veteran's day-to-day activities.  

The veteran had another VA examination in September 2007.  He 
complained of discomfort when squatting or bending, which he 
said caused a sharp pull just beneath the incision.  He also 
said he experienced a dull aching sensation below the 
incision, which flared up daily and was relieved by resting.  
He stated that the pain was a level 1 or 2 on a scale of 1 
(least painful) to 10 (most painful) and could be as severe 
as a 10 during flare ups.  He did not take pain medication 
for this discomfort.  


Upon examination, there was no active inguinal hernia.  There 
was a well-healed incision in the right lower quadrant that 
was not tender on deep palpation (touching).  However, the 
examiner concluded the veteran's scar discomfort was caused 
by contraction of the scar, which compressed nerve endings.  

The Board finds that the veteran is not entitled to a higher, 
i.e., compensable rating for his disability under DC 7338 
because there is no evidence of record suggesting his hernia 
has recurred since it was surgically repaired many years ago 
in 1960.  38 C.F.R. § 4.114.  Indeed, even he personally 
acknowledges as much.  However, the Board finds that the 
statement of the evaluating physician in the report of the 
most recent September 2007 VA examination - that the veteran 
has a painful scar due to his service-connected hernia repair 
(from compression of the nerve endings) requires considering 
the severity of his disability under another potentially 
applicable DC.  Based on this doctor's statement, the Board 
concludes that DC 7804, not DC 7338, is for application in 
this case.  Under DC 7804, a 10 percent rating is warranted 
when a scar is superficial and painful on examination.  
38 C.F.R. § 4.118.  The Court has held that the assignment of 
a particular DC is "completely dependent on the facts of a 
particular case", see Butts v. Brown, 5 Vet. App. 532, 538 
(1993), and that one DC may be more appropriate than another 
based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Here, the Board finds that the overall disability picture for 
the veteran's postoperative hernia residuals more closely 
approximates a 10 percent rating under DC 7804 because of the 
objectively symptomatic surgical incision scar.  38 C.F.R. § 
4.7.  Therefore, this higher rating must be assigned, 
especially resolving all reasonable doubt in his favor.  
38 C.F.R. § 4.3.  



Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  That 
said, the Board finds that the first indication of the 
veteran's scar being symptomatic (namely, painful and 
discomforting) was when he was examined by VA on September 
17, 2007, when the evaluating physician concluded the scar 
had contracted and compressed nerve endings.  Therefore, the 
10 percent evaluation is effective as of that date - 
September 17, 2007, because that was the first instance when 
it was factually ascertainable that the veteran had 
additional disability.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is to say, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated for this disability by the regular 
rating schedule.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Postoperative Residuals of the Septoplasty

The veteran also asserts that he is entitled to a higher 
rating for the postoperative residuals of his septoplasty, 
initially rated at the noncompensable level (0 percent) but 
now as 10-percent disabling under DC 6502, for deviation of 
the nasal septum.  38 C.F.R. § 4.97.  

Under DC 6502, a 10 percent rating is warranted for traumatic 
deviation only, with a 50 percent obstruction of the nasal 
passage on both sides or the complete obstruction of one 
side.  A 10 percent evaluation is the only available 
evaluation under DC 6502.  38 C.F.R. § 4.97.  The veteran was 
assigned an initial noncompensable evaluation, and in a March 
2007 rating decision the RO increased the rating to 10 
percent retroactively effective from November 13, 2006.

There is no evidence of loss of part of the nose or scars to 
the nose to warrant application of DC 6504.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
And although the veteran has sinusitis, the condition is not 
service connected, meaning determined to be related to his 
military service - including as a postoperative residual of 
the septoplasty or otherwise part and parcel of it.  
See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran had a VA examination in January 2002.  He 
reported undergoing a septoplasty while in the military.  He 
said that, since the surgery, he had experienced difficulty 
breathing through his nose and frequently felt congested.  
He said that he had seen a specialist physician and took 
prescription Allegra, but that there was no improvement.  He 
denied experiencing discharge from his nose, dyspnea at rest 
or exertion, speech impairment, incapacitation, or 
allergic attacks.  Upon examination, there was no evidence of 
nasal obstruction.  His nares were patent bilaterally.  The 
diagnosis was well-healed septoplasty.  



In July 2002, the veteran submitted a letter from E. N., a 
private physician, to another one of the veteran's 
physicians.  Dr. E. N. stated the veteran's septoplasty had 
caused a 50-percent blockage in his right nostril.  The 
veteran had additional nasal blockage, but Dr. E. N. 
concluded it was due to chronic rhinitis.  

In November 2006, the veteran had a VA examination.  He again 
reported undergoing nasal surgery in service.  Since the 
surgery, he said that he had experienced increasing degrees 
of nasal obstruction and congestion, with occasional itching.  
He believed his sense of smell had decreased in sensitivity 
over time.  He also complained of dry mouth.  He was seen one 
or more times a year for sinusitis.  Upon examination, the 
nasal dorusm was straight, but the tip had some loss of 
projection.  The bilateral nares were small.  The nasal 
septum was deformed and deviated anteriorly more to the 
right, but with significant bowing to the left at the mid 
point of the cartilaginous septum.  Obstruction was 80 
percent on the right and 60 percent on the left, prior to 
application of vasoconstrictor medication.  

In September 2007, the veteran had a third VA examination, as 
directed in the Board's July 2007 remand.  The purpose of the 
remand was so that a physician could state to what extent the 
veteran's nasal symptomatology was due to his service-
connected condition versus conditions that are not service 
connected.  The examiner concluded that it was more likely 
than not that the nasal septal deformity and obstruction 
resulted from in-service trauma to the nose and subsequent 
surgery.  Further, the examiner concluded that it was common 
for such sequelae and resulting symptoms to increase over 
time as fibrotic contracture causes greater displacement of 
nasal cartilaginous structures and bone fragments.  At the 
time of that examination, the veteran had no physical 
evidence of allergic rhinosinusitis.  The examiner went on to 
indicate that the veteran's posterior rhinorrhea was a common 
complaint among individuals with marked nasal obstruction, 
further concluding that the veteran's nasal obstruction did 
not result from allergic rhinitis and was caused by his 
service-connected residuals of the septoplasty. 



In a March 2007 decision, the RO increased the veteran's 
disability evaluation to 10 percent based on the results of 
his November 13, 2006 VA examination, which had revealed that 
he had greater than 50 percent obstruction in both sides of 
his nasal passage.  This finding during that November 2006 VA 
examination was the first evidence of record showing the 
veteran met the requirements for this higher 10 percent 
evaluation.  Prior to that examination, the July 2002 letter 
from Dr. E. N. had indicated the veteran had a 50 percent 
blockage in his right nostril due to his 
in-service surgery, and that the blockage in his left nostril 
was instead due to a 
non-service-connected condition.

The veteran's VA and private treatment records do not show 
that he had a 50 percent blockage on both sides of his nasal 
passage prior to November 13, 2006.  Therefore, the claim for 
a compensable evaluation prior to November 13, 2006 cannot be 
granted.  And as the veteran already now has the highest 
available disability evaluation for his septoplasty 
residuals, his claim for a rating greater than 10 percent 
from November 13, 2006, onwards cannot be granted either 
unless it is shown he is entitled to an even higher rating on 
an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
But concerning this remaining possibility, the Board finds no 
reason to refer this claim to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  This is because there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, suggesting the veteran is not adequately 
compensated by the regular rating schedule.  As already 
mentioned when deciding his other claim, according to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for hepatitis A is denied.

A 10 percent rating is granted for a postoperative residual 
- namely a painful scar, of the right inguinal hernia 
repair, retroactively effective from September 17, 2007, 
subject to the laws and regulations governing the payment of 
VA compensation.

However, the claim for an initial compensable rating prior to 
November 13, 2006, and a rating higher than 10 percent since 
that date, for the postoperative residuals of the septoplasty 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


